DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/25/2020 in relation to application 16/911,720.
The Pre-Grant publication # 2021/0407314 is published on 12/30/2021
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a method (1-7), a computer-implemented system (8-14), computer product and manufacture readable media (15-20). Thus falls within one of the four statutory categories (Step 1: YES).
The limitation of receiving a request for flight management service functions, determining the flight management service functions, determining a device setup configuration associated with the user and selecting one or more user devices are enumerated to be part of observation and opinion formation by participants of computational device user. This amounts to concepts performed in human mind as a part of mental process. Receiving streaming data and transmitting the streaming data to  flight management corresponds to the flight 
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer processing device”, “flight service function specific data”, “a communication interface or device set-up configuration” are merely use of generic computer applications.  The hardware part is so broadly claimed and encompasses any generic computer implementation of software steps that broadly claimed to be an organization of human activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the activities amounts to no more than mere instructions using generic computational activities. No improvement of machine technology found to have  occurred. The claim is not patent eligible (STEP 2A: Prong2: NO).
The independent claims also do not include additional elements that are significantly more than the judicial exception, because the limitations of “a computer processing devices”, “flight management services”, “a memory”, "databases of digital content and transmissions” are merely use of generic tutoring and client computer setup with known computer parts that are well-understood, routine, and conventional in art. Fig.5 of the instant specification discloses generic computing device and components in use for this claimed concept. Instructor sessions perform activities transmitting processed lessons, exercises on commonly available on network 
The dependent claims 2-7, 10-15, 17-20 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Claims 2-7, 9-14, 16-20 highlights device setup configuration includes placement of display windows of the flight management service functions registered to the user, identifies one or more user devices include a trainee device and an instructor device, classifying type of instructions to calculate deviations from pre-planned flight profile and transmitting the deviations from pre-planned flight profile to the trainee device. Assigning priority to the streaming data corresponding to a simulation of the flight,   planning function and deviations,  performing function,  navigating function, and a datalink function are merely an involvement of activities generally categorized as insignificant extra pre and post solution activity. They relate to an abstract idea of monitoring, collection, assigning, reviewing, rule applications, evaluation, designating category, outputting etc. and are abstract idea in itself  (Step 2A: Prong1 YES). Those recitations are not improving the functioning of a computer itself that qualify this to be as significantly more (Step 2A: Prong2 YES). They are based on generic computer processing of transmission, calculations and aggregation of information from components and peripherals Step 2B: No).   Hence not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 20190019419 A1  Gannon et al. (Gannon).
Claim 1. Gannon  teaches a computer-implemented method for streaming avionic simulation (Para 0004 Avionic and flight control simulation to manage practice airspace), the method comprising: 
receiving, from a user device, a request for flight management service functions by a user (Para 0015 FMS training modules designed to train a user on a particular aircraft model or type of aircraft, such as an avionics feature relating to flight management system or computer of a particular aircraft model or type received via communication unit 160 of figure 1); 

 determining a device setup configuration associated with the user (Para 0021 client devices configured for communication unit as in fig.1 elements 160; the device such as a desktop computer as in para 0016;  a tablet computer  or a smartphone may be included and configured as in standard art practice to execute an application on a student/client set-up to view or otherwise utilize training program data) ; 
selecting one or more user devices based on the device setup configuration (Para 0020 training program from server adapting to a  corresponding suitable user device configurations such as for navigational maps); 
receiving streaming data corresponding to a simulation of the flight management service functions (Fig. 1 element 170 flight management system FMS; Para 0004 streaming data according to avionics feature like flight management system of an aircraft model or type of aircraft in a particular flight scenario); and 
transmitting the streaming data corresponding to the flight management service functions to one or more user devices, wherein the streaming data provides the simulation of the flight management service functions  ( Para 0011, 0021 receiving training plan and program service provided by the server system to retrieve and transmit data for profile and/or the flight 


Claim 6. Gannon teaches the computer-implemented method of claim 1, further comprising: assigning a priority to the streaming data corresponding to a simulation of the flight management service functions; and transmitting the streaming data corresponding to the flight management service functions to one or more user devices based on the assigned priority (Para 0036 training program based on priorities such as for potential practice zones may be shown outside of restricted areas and terminal airspace and at available altitudes in a manner that indicates the availability, such as in a lighter or subdued color prior to selection).Claim 7. Gannon teaches the computer-implemented method of claim 1, further comprising: receiving, from the one or more user devices, a request to register for flight management service functions (Para 0057 training program  configured to  provide training platform or hardware and software functionalities as registered by student client).
determining the flight management service functions registered to the user based on the request; (Fig.1 element 170 Para 0011, 0013  Model-specific and type-specific training modules i.e. flight management system for a particular aircraft model or type that may include difference training modules, designed to train a user for a particular aircraft model or type; The data for example for a type of aircraft there is transmitted to registered client devices so that the client devices can access or otherwise utilize the training programs data) 
 determining a device setup configuration associated with the user (Para 0021 client devices configured for communication unit as in fig.1 elements 160; the device such as a laptop, a desktop computer as in para 0016, a tablet computer 163, or a smartphone 160 may be included and configured as a standard art practice to execute an application to view or otherwise utilize training program data) ; 

receiving streaming data corresponding to a simulation of the flight management service functions (Fig. 1 element 170 flight management system FMS; Para 0004 streaming data according to avionics feature like flight management system of an aircraft model or type of aircraft in a particular flight scenario); and 
transmitting the streaming data corresponding to the flight management service functions to one or more user devices, wherein the streaming data provides the simulation of the flight management service functions  ( Para 0011, 0021 receiving training plan and program service provided by the server system to retrieve and transmit data for profile and/or the flight performance function managing data via communication unit for control unit based on the determined identity of the user).Claim 9. Gannon teaches the computer-implemented system of claim 8, wherein the flight management service functions include at least one of a flight planning function, a performance function, a navigation function, and a datalink function (Para 0021 performance function include flight performance profile via uplink data service ).Claim 10. Gannon teaches the computer-implemented system of claim 8, wherein the device setup configuration includes placement of display windows of the flight management service functions registered to the user on the one or more user devices (Para 0019 training program  
Claim 12. Gannon teaches the computer-implemented system of claim 11, further comprising: receiving, from the instructor device, instructions to planned flight ( Para 0004 specific planned flight performance rated instructions) to generate deviations from a planned flight profile (Para 0015 visual display updated by the control unit changing flight information changes and/or deviating/modified from assigned training plans as deviations and modifications are implemented) to transmitting and presenting simulations of the deviations from planned flight profile to the trainee device (Para 0050 deviations in planned profile transmitted as in Figure 9). 
Claim 13. Gannon teaches the computer-implemented system of claim 8, further comprising: assign a priority to the streaming data corresponding to a simulation of the flight management service functions; and transmit the streaming data corresponding to the flight management service functions to one or more user devices based on the assigned priority (Para 0036 training program based on priorities such as for potential practice zones may be shown outside of restricted areas and terminal airspace and at available altitudes in a manner that indicates the availability, such as in a lighter or subdued color prior to selection).Claim 14. Gannon teaches the computer-implemented system of claim 8, further comprising: receive, from the one or more user devices, a request to register for flight management service functions (Para 0057 training program  configured to  provide training platform or deck hardware and software functionalities as registered by student client) .Claim 15. Gannon teaches a non-transitory computer-readable medium containing instructions for streaming avionic simulation (Para 0016), comprising: receiving, from a user device, a request for flight management service functions by a user (Para 0015 training modules designed to train a user on a particular aircraft model or type of aircraft, such as an avionics feature relating to flight management system or computer of a particular aircraft model or type received via communication unit 160 of figure 1); 
determining the flight management service functions registered to the user based on the request; (Fig.1 element 170 Para 0011, 0013  Model-specific and type-specific training modules i.e. flight management system for a particular aircraft model or type that may include difference training modules, designed to train a user for a particular aircraft model or type; The data for example for a type of aircraft there is transmitted to registered client devices so that the client devices can access or otherwise utilize the training programs data) 
 determining a device setup configuration associated with the user (Para 0021 client devices configured for communication unit as in fig.1 elements 160; the device such as a laptop, a desktop computer as in para 0016, a tablet computer 163, or a smartphone 160 may be 
selecting one or more user devices based on the device setup configuration (Para 0020 training program from the server adapts to a  corresponding suitable user device configurations); 
receiving streaming data corresponding to a simulation of the flight management service functions (Fig. 1 element 170 flight management system FMS; Para 0004 streaming data according to avionics feature like flight management system of an aircraft model or type of aircraft in a particular flight scenario); and 
transmitting the streaming data corresponding to the flight management service functions to one or more user devices, wherein the streaming data provides the simulation of the flight management service functions  ( Para 0011, 0021 receiving training plan and program service provided by the server system to retrieve and transmit data for profile and/or the flight performance function managing data via communication unit for control unit based on the determined identity of the user).
Claim 16. Gannon teaches the non-transitory computer-readable medium of claim 15, wherein the flight management service functions include at least one of a flight planning function, a performance function, a navigation function, and a datalink function (Para 0021, 0056 performance function include flight performance profile, datalink).Claim 17. Gannon teaches the non-transitory computer-readable medium of claim 15, wherein 

Claim 19.Gannon  teaches the non-transitory computer-readable medium of claim 18, further comprising: receiving, from the instructor device, instructions to planned flight ( Para 0004 specific planned flight performance rated instructions) but does not generate deviations from a planned flight profile to transmit and present simulations of the deviations from planned flight profile to the trainee device. Gannon, however, teaches the instructions to generate deviations from a planned flight profile (Para 0015 visual display updated by the control unit changing flight information changes and/or deviating/modified from assigned training plans as deviations and modifications are implemented) to transmitting and presenting simulations of the deviations from planned flight profile to the trainee device (Para 0050 deviations in planned profile transmitted as in Figure 9).Claim 20. Gannon teaches the non-transitory computer-readable medium of claim 15, further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        March 25, 2022
/THOMAS J HONG/Primary Examiner, Art Unit 3715